EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The claim 1 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including:
A method of detecting items, the method comprising:
directing light from one or more light emitters across an opening;
receiving, using one or more light sensors, light from the one or more light emitters, each of the one or more light sensors generating an output signal indicating the intensity of light received by the respective light sensor;
dispensing an item through the opening using a dispensing mechanism that contains one or more items to be dispensed, and is configured to cause the items to be dispensed one at a time through the opening, wherein the dispensing mechanism includes a housing for storing the items to be dispensed, and wherein the dispensing mechanism includes an actuator that moves in response to electrical signals to cause items to be dispensed from the housing;
comparing, using circuitry, each of the output signals from the one or more light sensors with a respective reference signal;
generating an electrical detection signal based on the result of the comparisons;
monitoring, using a controller, the output of the circuitry for a detection signal produced in conjunction with the dispensing of the item; and
during a time when no dispensing is required, monitoring the output of the circuitry for a detection signal that is not produced in conjunction with the dispensing of any item…
…in combination with the rest of the claim language is not taught or fairly suggested by the prior art.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAKESH KUMAR/           Primary Examiner, Art Unit 3651